Title: From George Washington to Anthony Wayne, 14 November 1780
From: Washington, George
To: Wayne, Anthony


                        
                            Dear Sir,
                            Hd Qrs Novr 14th 1780
                        
                        The Officer who is to command the detachment from your line, agreeably to yesterday’s orders, will be refered
                            to you for instructions—The inclosed contains the heads of such as have occurred to me—you may possibly think of others.
                        If your old Hutts are too much injured—or if the Wood (for firing) about them is insufficient—there are two
                            places (if my memory serves me) either of which, in point of convenience & situation, would be eligable for your
                            Winters Cantonment—The first, and which I think least liable to be beat up, is between Morristown & Mendham—on
                            the Mountain side right of the Road leading from the first to the latter & about midway—The Second is near Veal
                            Town where the Virginians began to Hutt last winter—either of these, or any place between them, may answer if there are
                            difficulties in the way of the old Hutts.
                        I do not know who the Officer is, that is going upon this command, but as some skill and judgment is
                            necessary in the choice of a position, and in laying out the ground, I think it may not be amiss to send one or
                            two in whom you can confide to make choice of the spot before the detachment arrives to prevent as well delay, as other
                            inconveniences. I am, Dr Sir, Your most Obd. servt
                        
                            G. W—n
                        
                    The portion at the end in square brackets is taken
                                from the letterbook (DLC:GW).